Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2009-013
Release Date: 10/23/2009
CC:INTL
FILEN-145359-09
UILC:

956.06-00

date:

October 19, 2009

to:

from:

subject:

Nancy Johnson
Pre-filing and Technical Guidance
(Large and Mid-Size Business)
Steven A. Musher
Associate Chief Counsel
(International)

Application of Notice 2008-91 to Section 956(a)(1)
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUE
This memorandum addresses the application of Notice 2008-91, 2008-43 I.R.B., 1000,
to certain obligations of related United States persons held by one or more controlled
foreign corporations over the course of a taxable year, by summarizing the
requirements that a controlled foreign corporation must meet to exclude such an
obligation from the definition of the term “obligation” for purposes of section 956.
CONCLUSION
Notice 2008-91 may apply to exclude, from the definition of “obligation” under section
956, obligations of a related United States person held by one or more controlled
foreign corporations provided that (1) the requirements of Notice 2008-91 are satisfied,
(2) each controlled foreign corporation independently funds the obligation, and (3) the
related United States person executes and repays each obligation owed to its controlled
foreign corporation as a separate, independent transaction.

FILEN-145359-09

2

LAW AND ANALYSIS
Section 956(c)(1)(C), (c)(2)(F) and (c)(2)(L) defines “United States property” generally to
include an obligation of a related United States person held by a controlled foreign
corporation. For this purpose, a related United States person includes a United States
shareholder of the controlled foreign corporation as defined in section 951(b), and, as
provided in section 956(c)(2)(F), any domestic corporation whose voting stock is at least
25% owned, directly, indirectly or constructively, by the United States shareholder. Also
included are obligations of a United States person held by a partnership, estate or trust
in which the controlled foreign corporation or any related person (as defined in section
954(d)(3)) is a partner, beneficiary, or trustee immediately after the acquisition of the
obligation by the controlled foreign corporation.
With certain exceptions, the term “obligation” is defined by Temp. Reg. § 1.956-2T(d)(2)
to include any bond, note, debenture, certificate, bill receivable, account receivable,
note receivable, open account or other indebtedness, whether or not issued at a
discount and whether or not bearing interest.
Notice 2008-91 provides, in pertinent part, that for purposes of section 956, a controlled
foreign corporation may choose to exclude from the definition of the term “obligation”,
an obligation of a related United States person that is collected within 60 days from the
time that it is incurred. This exclusion shall not apply, however, if the controlled foreign
corporation holds for 180 or more calendar days during its taxable year obligations that,
without regard to the 60 day rule described in the preceding sentence, would constitute
an investment in United States property. Notice 2008-91 provides that the notice shall
only apply for the first two taxable years of a foreign corporation ending after October 3,
2008. Notice 2009-10, 2009-5, I.R.B. 419, extends the application of Notice 2008-91 to
the third consecutive taxable year of a foreign corporation, if any, (including any short
taxable year) that ends after October 3, 2008, and that ends on or before December 31,
2009.
Accordingly, if an outstanding obligation of a related United States person held or
deemed to be held at quarter-end by a controlled foreign corporation is collected within
60 days of issuance, and all such obligations of the tested controlled foreign corporation
are not held for 180 or more calendar days during the taxable year, then the controlled
foreign corporation may choose to exclude all such obligations as United States
property. The following reviews the application of Notice 2008-91 to multiple obligations
of a related United States person held by one or more controlled foreign corporations in
light of certain judicial doctrines and the generally applicable requirements of the
Treasury regulations that, depending on the facts of each case, may be relevant to the
analysis whether an obligation is excluded under Notice 2008-91.
Each qualifying controlled foreign corporation may separately choose to apply
Notice 2008-91 during an available taxable year.

FILEN-145359-09

3

If more than one controlled foreign corporation holds one or more obligations of a
related United States person during the same taxable year, each controlled foreign
corporation may separately qualify and choose to apply Notice 2008-91. The choice to
apply or not to apply the notice for one eligible year does not affect a controlled foreign
corporation’s choice to apply the notice for another eligible year.
As noted above, one requirement of Notice 2008-91 is that each obligation of a related
United States person must not remain outstanding for more than 60 days (excluding the
date of issuance and including the date of repayment)1 from the time it is incurred. In
addition, the exclusion shall not apply if the controlled foreign corporation holds for 180
or more calendar days during its taxable year obligations that, without the 60 day rule,
would constitute United States property. Because each controlled foreign corporation
may meet the less than 180 day requirement with respect to obligations of related
United States persons outstanding during different days of the taxable year, obligations
of the same related United States person may qualify for the exclusion pursuant to
Notice 2008-91 if they are held by more than one controlled foreign corporation and
that, in the aggregate, remain outstanding for 180 or more days during the taxable year.
Should a controlled foreign corporation fail to meet the conditions of Notice 2008-91, an
obligation of a related United States person will be considered United States property as
of its origination date. Thus, for example, assuming a calendar year taxpayer, if an
obligation of a related United States person held by a controlled foreign corporation
originating December 31, 2008, remained outstanding for a period exceeding 60 days,
then the obligation would constitute United States property under Treas. Reg. § 1.9561(b) as of the determination date, December 31, 2008. Should the obligation be repaid
before the subsequent determination date, March 31, 2009, the controlled foreign
corporation could be eligible to apply Notice 2008-91 to exclude obligations originating
in 2009 provided all relevant conditions are met for each such obligation. To determine
if it met the 180 day rule for 2009, the controlled foreign corporation would need to
include in its count the number of days that the obligation originating in 2008 remained
outstanding during 2009.
Treas. Reg. § 1.956-1T(b)(4) must be taken into account.
At the discretion of the Commissioner a controlled foreign corporation will be considered
to hold indirectly an obligation of a related United States person acquired by any other
foreign corporation that is controlled by the controlled foreign corporation, if one of the
principal purposes for creating, organizing or funding (through capital contributions or
debt) the other foreign corporation holding such obligation is to avoid the application of
section 956 with respect to the controlled foreign corporation. See Temp. Reg. § 1.9561T(b)(4). This rule must be taken into account in applying Notice 2008-91.
1

Note, however, that according to Treas. Reg. § 1.956-2(d)(1), a controlled foreign corporation is deemed
to have acquired property as of the date it acquires an adjusted basis in the property, which in the case of
an obligation would be the origination date.

FILEN-145359-09

4

Pledges or guarantees must be taken into account.
A controlled foreign corporation shall be considered as holding an obligation of a United
States person if such controlled foreign corporation is a pledgor or guarantor of such
obligation. In certain cases where the related United States person whose obligation is
held by a controlled foreign corporation is financially impaired, the undertaking,
expressed or implied, by another controlled foreign corporation may be treated as
serving as a pledge or guarantee for the performance of such obligation. This may
occur, for example, if a related United States person incurs obligations from multiple
controlled foreign corporations, and repayment of one United States obligation within
the 60 day period is contingent on a subsequent United States obligation to another
controlled foreign corporation. See Treas. Reg. § 1.956-2(c)(1). Also, if the assets of a
controlled foreign corporation serve at any time, even though indirectly, as security for
the performance of a United States obligation of a related United States person, then
the controlled foreign corporation will be considered a pledgor or guarantor of that
obligation. See Treas. Reg. § 1.956-2(c)(2). However, the fact that a controlled foreign
corporation is related to another controlled foreign corporation does not on its own
create the presumption that a controlled foreign corporation pledges, guarantees or
otherwise secures the performance of an obligation of a related United States person
held by a related controlled foreign corporation.
The related United States person must execute and repay each obligation owed to
its controlled foreign corporation as a separate, independent transaction.
Each obligation must not be executed as one in a series of related steps in a unified
transaction. Jacobs Engineering Group, Inc, v. United States, 79 AFTR, 2d 97-1673.
Should it be determined that a series of obligations constitute successive roll-overs of a
single obligation, then the periods of disinvestment would be ignored for purposes of
testing the 60 day and 180 day rules of Notice 2008-91.
To determine that an obligation is independent, the analysis must consider all relevant
facts and circumstances at the time of each obligation’s origination. These factors may
include the volatility of economic conditions and the related United States person’s
access to commercial paper markets, and a reasonable evaluation of whether these
conditions will persist during the term of the loan. This evaluation should assess the
availability and terms of alternative sources of outside financing to the United States
person, as well as account for the related United States person’s financial capacity to
repay each obligation independently. Finally, the analysis should evaluate, within the
context of these facts, the controlled foreign corporation’s period of disinvestment
between holding obligations of the related United States person and conclude on the
reasonableness of treating each obligation as an independent obligation. See Rev. Rul.
89-73, 1989-1 CB 258.

